Exhibit 10.4

 

SEVENTH AMENDMENT TO
AMENDED AND RESTATED MASTER LEASE AGREEMENT
(LEASE NO. 1)

 

THIS SEVENTH AMENDMENT TO AMENDED AND RESTATED MASTER LEASE AGREEMENT (LEASE
NO. 1) (this “Amendment”) is made and entered into as of June 20, 2011, by and
among each of the parties identified on the signature pages hereof as a landlord
(collectively, “Landlord”) and FIVE STAR QUALITY CARE TRUST, a Maryland business
trust (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the terms of that certain Amended and Restated Master Lease
Agreement (Lease No. 1), dated as of August 4, 2009, as amended by that certain
Partial Termination of and First Amendment to Amended and Restated Master Lease
Agreement (Lease No. 1), dated as of October 1, 2009, that certain Second
Amendment to Amended and Restated Master Lease Agreement (Lease No. 1), dated as
of November 17, 2009, that certain Third Amendment to Amended and Restated
Master Lease Agreement (Lease No. 1), dated as of December 10, 2009, that
certain Partial Termination of and Fourth Amendment to Amended and Restated
Master Lease Agreement (Lease No. 1), dated as of August 1, 2010, that certain
Fifth Amendment to Amended and Restated Master Lease Agreement (Lease No. 1),
dated as of May 1, 2011, and that certain Partial Termination of and Sixth
Amendment to Amended and Restated Master Lease Agreement (Lease No. 1), dated as
of June 1, 2011 (as so amended, “Amended Lease No. 1”), Landlord leases to
Tenant, and Tenant leases from Landlord, the Leased Property (this and other
capitalized terms used but not otherwise defined herein having the meanings
given such terms in Amended Lease No. 1), all as more particularly described in
Amended Lease No. 1; and

 

WHEREAS, simultaneously herewith, SNH/LTA Properties Trust (“SNH/LTA”) has
acquired the real property and related improvements comprising:  (i) the senior
living facility known as Talbot Park and located at 6311 Granby Street, Norfolk,
Virginia, as more particularly described on Exhibit A-62 attached hereto (the
“Talbot Park Property”); and (ii) the senior living facility known as The
Landing at Parkwood Village and located at 1720 Parkwood Boulevard, Wilson,
North Carolina, as more particularly described on Exhibit A-63 attached hereto
(the “Landing at Parkwood Property”); and

 

WHEREAS, SNH/LTA wishes to lease the Talbot Park Property and the Landing at
Parkwood Property to Tenant and Tenant wishes to lease the Talbot Park Property
and the Landing at Parkwood Property from SNH/LTA; and

 

WHEREAS, SNH/LTA and the other entities comprising Landlord, and Tenant, wish to
amend Amended Lease No. 1 to include the Talbot Park Property and the Landing at
Parkwood Property;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree that,
effective as of the date hereof, Amended Lease No. 1 is hereby amended as
follows:

 

--------------------------------------------------------------------------------


 

1.                                       Definition of Minimum Rent.  The
defined term “Minimum Rent” set forth in Section 1.68 of Amended Lease No. 1 is
deleted in its entirety and replaced with the following:

 

“Minimum Rent”  shall mean the sum of Fifty-Five Million, Ninety-Six Thousand,
One Hundred Eighty-One and 50/100 Dollars ($55,096,181.50) per annum.

 

2.                                       Definitions of Bronco Financed Lease
and Bronco Financed Property.  Article 1 of Amended Lease No. 1 is amended by
adding the following definitions as Sections 1.100 and 1.101 immediately
following Section 1.99:

 

1.100                 “Bronco Financed Lease”  shall mean that certain Lease
Agreement to be entered into between SNH/LTA SE Wilson LLC and FVE SE Wilson LLC
with respect to the Bronco Financed Property, as it may be amended, restated or
otherwise modified from time to time.

 

1.101                 “Bronco Financed Property”  shall mean the “Leased
Property”, as defined therein, under the Bronco Financed Lease, including,
without limitation, the senior living facility known as Parkwood Village and
located at 1730 Parkwood Boulevard, Wilson, North Carolina.

 

3.                                       Leased Property.  Section 2.1 of
Amended Lease No. 1 is amended by deleting subsection (a) therefrom in its
entirety and replacing it with the following:

 

(a)                                  those certain tracts, pieces and parcels of
land as more particularly described on Exhibits A-1 through A-63 attached hereto
and made a part hereof (the “Land”).

 

4.                                       Events of Default.  Section 12.1 of
Amended Lease No. 1 is amended be deleting subsection (l) therefrom in its
entirety and replacing it with the following:

 

(l)                                     should there occur an “Event of
Default”, as defined therein, under any of the RMI Lease, either of the LTA GMAC
Leases or the Bronco Financed Lease;

 

5.                                       Addition of Properties.  Section 23.17
of Amended Lease No. 1 is deleted in its entirety and replaced with the
following:

 

23.17  Addition of Properties.  Landlord and Tenant expressly acknowledge and
agree that, effective automatically upon the release of any Bronco Financed
Property, LTA GMAC Property or RMI Property (collectively, the “Financed
Properties”) from the financing which is secured by the same, such Financed
Property shall be added to and demised under this Agreement in accordance with
the terms and conditions hereof, the Minimum Rent payable hereunder shall be
increased by an amount equal to the Minimum Rent payable under the applicable
Bronco Financed Lease, LTA GMAC Lease or the RMI Lease (collectively, the
“Financed Leases”) with respect to such Financed Property, and the Additional
Rent payable hereunder shall be increased by the Additional Rent payable under

 

2

--------------------------------------------------------------------------------


 

the applicable Financing Lease with respect to such Financed Property.  The
addition of any such Financed Property in accordance with the terms hereof shall
be automatic without any requirement that Landlord or Tenant take any action or
execute any document, instrument, amendment or confirmation with respect
thereto.  Notwithstanding the foregoing, Landlord and Tenant shall execute and
deliver such documents, instruments, agreements and confirmations as the other
party shall reasonably request with respect to the foregoing.

 

6.                                       Schedule 1.  Schedule 1 to Amended
Lease No. 1 is deleted in its entirety and replaced with Schedule 1 attached
hereto.

 

7.                                       Exhibit A.  Exhibit A to Amended Lease
No. 1 is amended by adding Exhibit A-62 and Exhibit A-63 attached hereto
immediately following Exhibit A-61 to Amended Lease No. 1.

 

8.                                       Ratification.  As amended hereby,
Amended Lease No. 1 is hereby ratified and confirmed.

 

[Remainder of Page Intentionally Left Blank.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as a sealed
instrument as of the date above first written.

 

 

LANDLORD:

 

 

 

SNH SOMERFORD PROPERTIES TRUST

 

 

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

David J. Hegarty

 

 

President

 

 

 

SPTMNR PROPERTIES TRUST

 

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

David J. Hegarty

 

 

President

 

 

 

SNH/LTA PROPERTIES TRUST

 

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

David J. Hegarty

 

 

President

 

 

 

SPTIHS PROPERTIES TRUST

 

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

David J. Hegarty

 

 

President

 

 

 

SNH CHS PROPERTIES TRUST

 

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

David J. Hegarty

 

 

President

 

 

 

SNH/LTA PROPERTIES GA LLC

 

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

David J. Hegarty

 

 

President

 

4

--------------------------------------------------------------------------------


 

 

TENANT:

 

 

 

FIVE STAR QUALITY CARE TRUST

 

 

 

 

 

 

 

By:

/s/ Travis K. Smith

 

 

Travis K. Smith

 

 

Vice President

 

5

--------------------------------------------------------------------------------

 


 

EXHIBIT A-62

 

Talbot Park

6311 Granby Street

Norfolk, Virginia

 

(See attached copy.)

 

--------------------------------------------------------------------------------


 

EXHIBIT A-62

 

LEGAL DESCRIPTION

 

TALBOT PARK

 

All of that lot or parcel of land lying, situate and being in the City of
Norfolk, Virginia and being more particularly described as follows:

 

BEING KNOWN AND DESIGNATED as “Parcel B-2-A1, 166,915 SF, 3,8318 Acres, more or
less”, on a plat entitled, “Plat Showing Subdivision of Parcel B-2-A, M.B. 55,
Pg, 18 & 19, Properly Owned by Dunbarr, LLC, (Instrument No. 030003879), City of
Norfolk, Virginia,” said plat being duly recorded in the Clerk’s Office of the
Circuit Court of the City of Norfolk, Virginia, In Map Book 56 at Pages 146 and
147, reference to which is hereby made for a more particular description.

 

Together with that certain drainage easement fifteen (15) feet in width more
particularly described in that Deed of Gift of Easement dated August 1, 1999,
and recorded as Instrument Number 990024586 in the Clerk’s Office of the Circuit
Court of the City of Norfolk, Virgnia.

 

Together with that certain 10’x15’ private sign easement more particularly
described in that Sign Easement Agreement dated January 31, 2003, and recorded
as Instrument Number 030003880 in the Clerk’s Office of the Circuit Court of the
City of Norfolk, Virginia.

 

Together with that certain forty (40) foot ingress/egress easement described in
that Deed of Easement dated January 31, 2003, and recorded as Instrument Number
030003881 in the Clerk’s Office of the Circuit Court of the City of Norfolk,
Virginia.

 

Together with that private variable width ingress/egress and utility easement
described in that Mutual Easement Agreement dated January 31, 2003 and recorded
as Instrument Number 030003882 in the Clerk’s Office of the Circuit Court of the
City of Norfolk, Virginia.

 

--------------------------------------------------------------------------------


 

EXHIBIT A-63

 

The Landing at Parkwood Village

1720 Parkwood Boulevard

Wilson, North Carolina

 

(See attached copy.)

 

--------------------------------------------------------------------------------


 

EXHIBIT A-63

 

LEGAL DESCRIPTION

 

LANDING AT PARKWOOD

 

Lying and being situate in Wilson County, North Carolina, and being more
particularly described as follows:

 

Being all of that property described as LOT 4, as shown on the plat entitled
“MINOR SUBDIVISION PLAT FOR PARKWOOD VILLAGE”, recorded in PLAT BOOK 32, PAGE
79, in the office of the Register of Deeds of Wilson County, North Carolina.

 

EASEMENT TRACT:

 

Commencing at an existing iron pin located in the southeast corner of the
property, now or formerly, of Robin A. Mercer (Plat Book 17, Page 271 of the
Wilson County Registry) (NC Grid Co-ordinate ‘83 NAD N721497.2157
E2314597.1581), said pin being located in the western margin of the existing
eighty foot (80’) public right-of-way of Parkwood Boulevard and the northeast
corner of Lot 4 of Parkwood Village (Plat Book 32, Page 79); thence with the
eastern line of Lot 4 of Parkwood Village (Plat Book 32, Page 79) S14 deg. 36’
24” W 322.88 feet to an existing iron pin in the northeast corner of Lot 3 of
Parkwood Village (Plat Book 32, Page 79); thence with the eastern line of Lot 3
Parkwood Village S 14 deg 36’ 24” W 8.00 feet to the true point of BEGINNING;
thence N 75 deg. 23’ 36” W 52.24 feet to a point; thence N 14 deg. 36’ 24” E
8.00 feet to a point; thence N 75 deg 23’ 36” W 30.00 feet to a point; thence S
14 deg. 36’ 24” W 48.00 feet to a point; thence S 75 deg. 23’ 36” E 82.24 feet
to a point in the western margin of the existing eighty foot (80’) right-of-way
of Parkwood Boulevard; thence with the western margin of Parkwood Boulevard N 14
deg. 36’ 24” E 40.00 feet to the point and place of Beginning, and being all of
that 40 foot and 30 foot private cross access easement as shown on the Minor

 

Subdivision Plat for Parkwood Village recorded in Plat Book 32, Page 79, Wilson
County Registry.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

PROPERTY-SPECIFIC INFORMATION

 

Exhibit

 

Property Address

 

Base Gross Revenues
(Calendar Year)

 

Base Gross Revenues
(Dollar Amount)

 

Commencement
Date

 

Interest
Rate

 

A-1

 

La Mesa Healthcare Center

2470 South Arizona Avenue

Yuma, AZ 85364

 

2005

 

$

6,333,157

 

12/31/2001

 

10

%

A-2

 

SunQuest Village of Yuma

265 East 24th Street

Yuma, AZ  85364

 

2005

 

$

543,595

 

12/31/2001

 

10

%

A-3

 

Somerford Place - Encinitas

1350 South El Camino Real

Encinitas, CA  92024

 

2009

 

N/A

 

03/31/2008

 

8

%

A-4

 

Somerford Place - Fresno

6075 North Marks Avenue

Fresno, CA  93711

 

2009

 

N/A

 

03/31/2008

 

8

%

A-5

 

Lancaster Healthcare Center

1642 West Avenue J

Lancaster, CA  93534

 

2005

 

$

6,698,648

 

12/31/2001

 

10

%

A-6

 

Somerford Place — Redlands

1319 Brookside Avenue

Redlands, CA  92373

 

2009

 

N/A

 

03/31/2008

 

8

%

A-7

 

Somerford Place - Roseville

110 Sterling Court

Roseville, CA  95661

 

2009

 

N/A

 

03/31/2008

 

8

%

A-8

 

Leisure Pointe

1371 Parkside Drive

San Bernardino, CA  92404

 

2007

 

$

1,936,220

 

09/01/2006

 

8.25

%

A-9

 

Van Nuys Health Care Center

6835 Hazeltine Street

Van Nuys, CA  91405

 

2005

 

$

3,626,353

 

12/31/2001

 

10

%

A-10

 

Mantey Heights
Rehabilitation & Care Center

2825 Patterson Road

Grand Junction, CO  81506

 

2005

 

$

5,564,949

 

12/31/2001

 

10

%

A-11

 

Cherrelyn Healthcare Center

5555 South Elati Street

Littleton, CO  80120

 

2005

 

$

12,574,200

 

12/31/2001

 

10

%

A-12

 

Somerford House and Somerford Place — Newark I & II

501 South Harmony Road and

4175 Ogletown Road

Newark, DE  19713

 

2009

 

N/A

 

03/31/2008

 

8

%

A-13

 

Tuscany Villa Of Naples
(aka Buena Vida)

8901 Tamiami Trail East

Naples, FL  34113

 

2008

 

$

2,157,675

 

09/01/2006

 

8.25

%

A-14

 

Intentionally Deleted.

 

N/A

 

N/A

 

N/A

 

N/A

 

A-15

 

Morningside of Columbus

7100 South Stadium Drive

Columbus, GA  31909

 

2006

 

$

1,381,462

 

11/19/2004

 

9

%

A-16

 

Morningside of Dalton

2470 Dug Gap Road

Dalton, GA  30720

 

2006

 

$

1,196,357

 

11/19/2004

 

9

%

A-17

 

Morningside of Evans

353 North Belair Road

Evans, GA  30809

 

2006

 

$

1,433,421

 

11/19/2004

 

9

%

 

--------------------------------------------------------------------------------


 

Exhibit

 

Property Address

 

Base Gross Revenues
(Calendar Year)

 

Base Gross Revenues
(Dollar Amount)

 

Commencement
Date

 

Interest
Rate

 

A-18

 

Vacant Land Adjacent to Morningside of Macon

6191 Peake Road

Macon, GA  31220

 

2006

 

N/A

 

11/19/2004

 

9

%

A-19

 

Intentionally Deleted.

 

N/A

 

N/A

 

N/A

 

N/A

 

A-20

 

Union Park Health Services

2401 East 8th Street

Des Moines, IA  50316

 

2005

 

$

4,404,678

 

12/31/2001

 

10

%

A-21

 

Park Place

114 East Green Street

Glenwood, IA  51534

 

2005

 

$

8,109,512

 

12/31/2001

 

10

%

A-22

 

Prairie Ridge Care & Rehabilitation

608 Prairie Street

Mediapolis, IA  52637

 

2005

 

$

3,234,505

 

12/31/2001

 

10

%

A-23

 

Ashwood Place

102 Leonardwood

Frankfort, KY  40601

 

2007

 

$

1,769,726

 

09/01/2006

 

8.25

%

A-24

 

Somerford Place - Annapolis

2717 Riva Road

Annapolis, MD  21401

 

2009

 

N/A

 

03/31/2008

 

8

%

A-25

 

Somerford Place - Columbia

8220 Snowden River Parkway

Columbia, MD  21045

 

2009

 

N/A

 

03/31/2008

 

8

%

A-26

 

Somerford Place - Frederick

2100 Whittier Drive

Frederick, MD  21702

 

2009

 

N/A

 

03/31/2008

 

8

%

A-27

 

Somerford Place - Hagerstown

10114 & 10116 Sharpsburg Pike

Hagerstown, MD  21740

 

2009

 

N/A

 

03/31/2008

 

8

%

A-28

 

The Wellstead of Rogers

20500 and 20600

South Diamond Lake Road

Rogers, MN  55374

 

2009

 

N/A

 

03/01/2008

 

8

%

A-29

 

Arbor View Healthcare & Rehabilitation (aka Beverly Manor)

1317 North 36th St

St. Joseph, MO  64506

 

2005

 

$

4,339,882

 

12/31/2001

 

10

%

A-30

 

Hermitage Gardens of Oxford

1488 Belk Boulevard

Oxford, MS  38655

 

2007

 

$

1,816,315

 

10/01/2006

 

8.25

%

A-31

 

Hermitage Gardens of Southaven

108 Clarington Drive

Southaven, MS  38671

 

2007

 

$

1,527,068

 

10/01/2006

 

8.25

%

A-32

 

Ashland Care Center

1700 Furnace Street

Ashland, NE  68003

 

2005

 

$

4,513,891

 

12/31/2001

 

10

%

A-33

 

Blue Hill Care Center

414 North Wilson Street

Blue Hill, NE  68930

 

2005

 

$

2,284,065

 

12/31/2001

 

10

%

A-34

 

Central City Care Center

2720 South 17th Avenue

Central City, NE  68462

 

2005

 

$

2,005,732

 

12/31/2001

 

10

%

A-35

 

Intentionally deleted.

 

N/A

 

N/A

 

N/A

 

N/A

 

A-36

 

Gretna Community Living Center

700 South Highway 6

Gretna, NE  68028

 

2005

 

$

3,380,356

 

12/31/2001

 

10

%

 

--------------------------------------------------------------------------------


 

Exhibit

 

Property Address

 

Base Gross Revenues
(Calendar Year)

 

Base Gross Revenues
(Dollar Amount)

 

Commencement
Date

 

Interest
Rate

 

A-37

 

Sutherland Care Center

333 Maple Street

Sutherland, NE  69165

 

2005

 

$

2,537,340

 

12/31/2001

 

10

%

A-38

 

Waverly Care Center

11041 North 137th Street

Waverly, NE  68462

 

2005

 

$

3,066,135

 

12/31/2001

 

10

%

A-39

 

Intentionally deleted.

 

N/A

 

N/A

 

N/A

 

N/A

 

A-40

 

Ridgepointe

5301 Brownsville Road

Pittsburgh, PA  15236

 

2006

 

$

1,944,499

 

10/31/2005

 

9

%

A-41

 

Mount Vernon of South Park

1400 Riggs Road

South Park, PA  15129

 

2006

 

$

2,718,057

 

10/31/2005

 

9

%

A-42

 

Morningside of Gallatin

1085 Hartsville Pike

Gallatin, TN  37066

 

2006

 

$

1,343,801

 

11/19/2004

 

9

%

A-43

 

Walking Horse Meadows

207 Uffelman Drive

Clarksville, TN  37043

 

2007

 

$

1,471,410

 

01/01/2007

 

8.25

%

A-44

 

Morningside of Belmont

1710 Magnolia Boulevard

Nashville, TN  37212

 

2006

 

$

3,131,648

 

06/03/2005

 

9

%

A-45

 

Dominion Village at Chesapeake

2856 Forehand Drive

Chesapeake, VA  23323

 

2005

 

$

1,416,951

 

05/30/2003

 

10

%

A-46

 

Dominion Village at Williamsburg

4132 Longhill Road

Williamsburg, VA  23188

 

2005

 

$

1,692,753

 

05/30/2003

 

10

%

A-47

 

Heartfields at Richmond

500 North Allen Avenue

Richmond, VA  23220

 

2005

 

$

1,917,765

 

10/25/2002

 

10

%

A-48

 

Brookfield Rehabilitation and

Specialty Care (aka Woodland Healthcare Center)

18741 West Bluemound Road

Brookfield, WI  53045

 

2005

 

$

13,028,846

 

12/31/2001

 

10

%

A-49

 

Meadowmere -

Southport Assisted Living

8350 and 8351 Sheridan Road

Kenosha, WI  53143

 

2009

 

N/A

 

01/04/2008

 

8

%

A-50

 

Meadowmere -

Madison Assisted Living

5601 Burke Road

Madison, WI  53718

 

2009

 

N/A

 

01/04/2008

 

8

%

A-51

 

Sunny Hill Health Care Center

4325 Nakoma Road

Madison, WI  53711

 

2005

 

$

3,237,633

 

12/31/2001

 

10

%

A-52

 

Mitchell Manor Senior Living

5301 West Lincoln Avenue

West Allis, WI  53219

 

2009

 

N/A

 

01/04/2008

 

8

%

A-53

 

Laramie Care Center

503 South 18th Street

Laramie, WY  82070

 

2005

 

$

4,473,949

 

12/31/2001

 

10

%

 

--------------------------------------------------------------------------------


 

Exhibit

 

Property Address

 

Base Gross Revenues
(Calendar Year)

 

Base Gross Revenues
(Dollar Amount)

 

Commencement
Date

 

Interest
Rate

 

A-54

 

Haven in Highland Creek

5920 McChesney Drive

Charlotte, NC  28269

 

Laurels in Highland Creek
6101 Clark Creek Parkway

Charlotte, NC  28269

 

2010

 

N/A

 

11/17/2009

 

8.75

%

A-55

 

Haven in the Village

at Carolina Place

13150 Dorman Road

Pineville, NC  28134

 

Laurels in the Village

at Carolina Place

13180 Dorman Road

Pineville, NC  28134

 

2010

 

N/A

 

11/17/2009

 

8.75

%

A-56

 

Haven in the Summit

3 Summit Terrace

Columbia, SC  29229

 

2010

 

N/A

 

11/17/2009

 

8.75

%

A-57

 

Haven in the Village at Chanticleer
355 Berkmans Lane

Greenville, SC  29605

 

2010

 

N/A

 

11/17/2009

 

8.75

%

A-58

 

Haven in the Texas Hill Country
747 Alpine Drive
Kerrville, TX  78028

 

2010

 

N/A

 

11/17/2009

 

8.75

%

A-59

 

Haven in Stone Oak
511 Knights Cross Drive

San Antonio, TX  78258

 

Laurels in Stone Oak

575 Knights Cross Drive San Antonio, TX  78258

 

2010

 

N/A

 

11/17/2009

 

8.75

%

A-60

 

Eastside Gardens
2078 Scenic Highway North
Snellville, GA 30078

 

2010

 

N/A

 

12/10/2009

 

8.75

%

A-61

 

Crimson Pointe

7130 Crimson Ridge Drive

Rockford, IL  61107

 

2012

 

N/A

 

05/01/2011

 

8

%

A-62

 

Talbot Park

6311 Granby Street

Norfolk, VA 23305

 

2012

 

N/A

 

06/20/2011

 

7.5

%

A-63

 

The Landing at Parkwood Village

1720 Parkwood Boulevard

Wilson, NC  27893

 

2012

 

N/A

 

06/20/2011

 

7.5

%

 

--------------------------------------------------------------------------------

 

 